Citation Nr: 1530331	
Decision Date: 07/15/15    Archive Date: 07/21/15

DOCKET NO.  05-29 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Whether vacatur of an April 10, 2015, Board of Veterans' Appeals decision adjudicating entitlement to an increased evaluation for the residuals of a right shoulder disability (major), evaluated as 10 percent disabling prior to December 8, 2007, and as 20 percent disabling thereafter, is warranted.

2.  Entitlement to an increased evaluation for the residuals of a right shoulder disability (major), evaluated as 10 percent disabling prior to December 8, 2007, and as 20 percent disabling thereafter.  

3.  Entitlement to an effective date prior to December 10, 2007, for the grant of service connection for a left shoulder/hands disorder.

4.  Entitlement to an initial rating in excess of 10 percent for a left shoulder/hands disorder.

5.  Entitlement to an increased evaluation for a cervical spine disorder, currently evaluated as 20 percent disabling.

6.  Entitlement to an initial rating beyond 30 percent for major depression.

7.  Entitlement to a total disability rating based on unemployability due to service connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran (appellant) served on active duty from July 1986 to April 1990, and from October 2000 to January 2001.  The Veteran had additional service in the Illinois Army National Guard.

This matter is on appeal to the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office RO) in Chicago, Illinois.

In August 2007, the appellant testified at a hearing before a Veterans Law Judge who has since retired from the Board.  Subsequently, the Veteran was afforded a hearing before the undersigned in September 2014.  The transcript of the hearing has been associated with the claims file.

In October 2007, January 2009, September 2010 and July 2012, the case was remanded for further development.  

In statements dated in December 2007 the Veteran raised the issues of entitlement to service connection for a right eye condition and entitlement to service connection for right leg and foot disabilities.  These claims have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issues of entitlement to an effective date prior to December 10, 2007, for the grant of service connection for a left shoulder/hands disorder and entitlement to an initial rating in excess of 10 percent for a left shoulder/hands disorder are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  On April 10, 2015, a Veterans Law Judge (VLJ) other than the VLJ who conducted the hearing in the Veterans case issued a decision regarding the Veteran's claim for a higher evaluation for the residuals of a right shoulder disability (major).

2.  Prior to August 22, 2007, the Veteran's right shoulder disability was manifested by flexion to 160 degrees and abduction to 160 degrees with pain; other symptoms were found to be secondary to brachial plexopathy; ankylosis, fibrous union, nonunion or loss of head of the humerus were not shown.

3.  On August 22, 2007, at a hearing before the Board, the Veteran testified that he could raise his arm to shoulder level; the Veteran is competent to relate how far he can raise his arm and the Board finds no reason to disbelieve the Veteran's testimony under oath.

4.  At a December 8, 2007 VA examination, the Veteran's right shoulder disability was manifested by flexion to 20 degrees and abduction to 30 with evidence of exaggeration of symptoms in relation to pathology.

5.  At VA examinations in May 2009, January 2013 and May 2014, the Veteran's right shoulder disability was manifested by flexion at worst to 70 degrees with evidence of pain, fatigability and less movement than normal; ankylosis, fibrous union, nonunion or loss of head of the humerus were not shown.

6.  Many of the symptoms that the Veteran experiences in his right upper extremity have been found to be related to his service-connected brachial plexopathy and service-connected cervical spine degenerative disc disease.

7.  At no point during the period on appeal did the Veteran's cervical spine disability manifest flexion limited to 15 degrees or less, any ankylosis, or periods of incapacitation.  

8.  Throughout the appeal period, the Veteran has manifested symptoms of auditory hallucinations, visual hallucinations, bizarre behavior, flat affect, concentration problems, sleep disturbance, an inability to abstract proverbs, obsessive thoughts, rapid mood fluctuations, and memory problems.  During the period on appeal the Veteran was assigned GAF scores predominantly from 48 to 50 representing serious symptoms or any serious impairment in social, occupational, or school functioning.  

9.  The evidence does not reveal that the Veteran has occupational and social impairment with deficiencies in most areas.  The Veteran reported that he plays poker with friends once a week and, as such, the Veteran is not totally socially and occupationally impaired.

10.  For the purposes of 38 C.F.R. § 4.16(a), the Veteran has a single disability arising out of common etiology and/or of a single body system that is rated as 60 percent disabling.

11.  The Veteran's service-connected disabilities preclude substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for vacating the April 10, 2015, Board decision have been met.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.904 (2014).

2.  The criteria for a disability rating in excess of 10 percent for service-connected right shoulder injury residuals were not met prior to August 22, 2007.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3 , 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5201 (2014).

3.  Resolving reasonable doubt in the Veteran's favor, the criteria for a disability rating of 20 percent, but no higher, for service-connected right shoulder injury residuals were met from August 22, 2007.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5201 (2014).

4.  The criteria for an evaluation in excess of 20 percent disabling for a cervical spine disorder have not been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2014); 38 C.F.R §§ 3.321, 4.40, 4.45, 4.71a, Diagnostic Code 5237 (2014).

5.  The criteria for a rating of 50 percent disabling, and no higher, for major depression have been met for the entire appeal period.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.126, 4.130, Diagnostic Code 9434 (2014).

6.  The criteria for an award of TDIU have been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Vacatur

The Board may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C.A. § 7104(a); 38 C.F.R. § 20.904.

The Veteran offered testimony regarding the claim for increased rating for the right shoulder at a hearing before VLJ Flowers in August 2007.  Thereafter, VLJ Flowers retired.

The Veteran had a second hearing regarding that same issue before the undersigned in September 2014.

On April 10, 2015, a VLJ other than the undersigned issued a decision denying entitlement to an evaluation in excess of 10 percent for service-connected right shoulder injury residuals, prior to August 22, 2007, and granting entitlement to an evaluation of 20 percent disabling, and no higher, thereafter.

The law requires that the VLJ who conducts a hearing on appeal must participate in any decision made on that appeal.  38 U.S.C.A. § 7107(c); 38 C.F.R. § 20.707.  As such, the Veteran was denied due process of law by adjudication of his claim by a VLJ other than the VLJ who conducted the hearing.

An error or defect in any decision by the Board which does not affect the merits of the issue or substantive rights of the appellant will be considered harmless and not a basis for vacating or reversing such decision.  38 C.F.R. § 20.1102.  Although the decision rendered on April 10, 2015, represents a partial grant of the benefits sought, as the substantive rights of the Veteran were affected the error cannot be found to be harmless.  Therefore, the April 10, 2015, decision is vacated.

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims (Court).  This vacatur is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b).  The merits of the issue set forth above are considered de novo in the decision below.

II.  Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  See also Vazquez-Flores v. Shinseki, 24 Vet. App. 94 (2010).

Notice regarding the claim for a higher evaluation for a right shoulder disability was initially provided to the Veteran in an October 2003 letter and the July 2005 statement of the case (SOC).  The claim was subsequently readjudicated in April 2010 and March 2012 supplemental statements of the case (SSOC).

With regard to the claim of entitlement to a higher evaluation for a cervical spine disability, the questions asked and the responses given at the hearing before the undersigned in September 2014, demonstrate that the Veteran and the Veteran's representative have actual knowledge of the information and evidence needed to substantiate the appeal.  Accordingly, any notice error was not prejudicial.  See Mlechick v. Mansfield, 503 F.3d 1340 (Fed. Cir. 2007).

With regard to the claim of entitlement to a higher initial evaluation for depressive disorder the Veteran is challenging the initial evaluation assigned following the grant of service connection.  In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id.  at 490-91.  Thus, VA's duty to notify has been satisfied.

As for the duty to assist, pertinent private and VA treatment records and records from Social Security Administration (SSA) have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Veteran was afforded VA medical examinations and the Veteran presented testimony at a hearing before the undersigned.  As such, the Board finds that the duty to assist has been met and will proceed with adjudication.

III.  Higher Evaluation

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities. Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  Pain on movement, swelling, deformity or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing and weight bearing are relevant considerations for determination of joint disabilities.  See 38 C.F.R. § 4.45.  Determination of whether the application of sections 4.40 and 4.45 entitles the Veteran to an increased rating for his disabilities requires factual findings as to the extent to which the Veteran's pain and weakness cause additional disability beyond that reflected in the measured limitation of motion.  DeLuca 8 Vet. App. 202.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the Veteran.  38 C.F.R. § 4.40; see also Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Right shoulder

There are multiple diagnostic codes that may potentially be employed to evaluate impairment resulting from service-connected shoulder disorders under 38 C.F.R. § 4.71a.  These include: Diagnostic Code 5200 (for ankylosis of the scapulohumeral articulation); Diagnostic Code 5201 (limitation of motion in the arm); Diagnostic Code 5202 (for rating other impairment of the humerus, involving malunion, recurrent dislocation, fibrous union, nonunion, or loss of head); Diagnostic Code 5203 (for rating impairment of the clavicle or scapula). 

For rating purposes, a distinction is made between major (dominant) and minor musculoskeletal groups.  Handedness for the purpose of a dominant rating will be determined by the evidence of record, or by testing on VA examination.  38 C.F.R. § 4.69.  The Veteran is right-hand dominant; thus, his service-connected right shoulder disability involved his major extremity, while his service-connected left shoulder disability involved his minor extremity. 

With respect to the major extremity, Diagnostic Code 5201 provides that limitation of the arm at shoulder level warrants a 20 percent rating, while limitation of the arm midway between side and shoulder level warrants a 30 percent rating.  A 40 percent rating is warranted for limitation of arm motion at 25 degrees from side.  For the minor extremity, Diagnostic Code 5201 provides that limitation of the arm at shoulder level or midway between side and shoulder level warrants a 20 percent rating.  A 30 percent rating is warranted for limitation of arm motion at 25 degrees from side.  38 C.F.R. § 4.71a.

Diagnostic Code 5003 relates to degenerative arthritis, which has been identified in the Veteran's right shoulder, and notes that when limitation of motion is noncompensable under the appropriate diagnostic codes for a specific joint, a rating of 10 or 20 percent is for application to be combined, not added depending on the number of joints involved and whether they are major (dominant arm, here the right) or minor (non-dominant arm, here the left).  Note (1) indicates that the 20 percent and 10 percent ratings based on x-ray findings will not be combined with ratings based on limitation of motion.  Id.  In other words, the Veteran will not be entitled to a rating under both Diagnostic Code 5003 and Diagnostic Code 5201.

The regulations define normal range of motion for the shoulder as forward flexion from zero to 180 degrees, abduction from zero to 180 degrees.  38 C.F.R. § 4.71a, Plate I.  With forward elevation (flexion) and abduction, range of motion for the arm is from the side of the body (zero degrees) to above the head (180 degrees) with the mid-point of 90 degrees where the arm is held straight out from the shoulder.  Id.

The Veteran's right shoulder disability is rated under Diagnostic Code 5201 for limitation of motion.  

In January 2004, the Veteran underwent a VA examination of his shoulder.  Upon examination, no atrophy was noted.  Forward flexion was to 160 degrees and abduction was to 160 degrees further limited by pain at 160.  X-ray of the right shoulder was within normal limits.  The examiner indicated that the Veteran's symptoms and "true pathology such as the shooting pain down his right upper extremity is secondary to a brachial plexopathy."  The examiner felt the pain with range of motion was "more of a neuropathic type pain."

In March 2004, service connection for brachial plexopathy was granted and a 20 percent evaluation was assigned to compensate for the disability affecting the Veteran's right arm and hand.  The 10 percent rating for right shoulder residuals was continued based on the results of the January 2004 examination.  In an August 2005 Form 9, the Veteran appealed to the Board.

In August 2007, the Veteran testified at a hearing before the Board.  He explained the functional limitation he experienced on the right side of his body due to brachial plexopathy and his right shoulder disability.  He indicated he could not do much with his right hand such as hold objects and that the right side disability affected most aspects of his life.  He indicated he could raise his right arm to shoulder level.  The Veteran's representative requested a contemporaneous examination to better assess the current severity of the Veteran's disability; thereafter, the Board remanded the claim for a VA examination.  

In December 2007, the Veteran underwent another VA examination.  The Veteran indicated that he had experienced further progression of pain and was very limited in the use of his right upper extremity.  The shoulder flexed to 20 degrees with pain at 20 degrees.  Extension was to 10 degrees with pain at 10 degrees.  It was noted that during the examination, there appeared to be evidence of "somewhat theatrical and symptom amplification exaggeration in regards to references to pain provoked by physical examination maneuvers which [did] not fit any typical anatomical and physiological patterns."  X-ray of the right shoulder revealed some calcification seen in the attachment of the ligament in the clavicle along with some mild degenerative changes in the acromioclavicular joint; otherwise, the x-ray was within normal limits.  The impression was right upper extremity complex regional pain syndrome.  The ranges of motion during passive, active and three repetitive motions were noted to be the same and there was no additional functional loss due to pain.  The examiner noted that his interpretation of the examination was somewhat difficult given the "lack of specific anatomic or physiological pathology."  The examiner found that the pain symptoms seemed to be "somewhat out of proportion" to his pathological and subjective findings.  The examiner stated that it was difficult to feel that the Veteran was unemployable.  Although the Veteran could not perform work requiring heavy lifting more than 20 pounds or overhead lifting, he could perform light desk type work.

Based on range of motion testing at the December 2007 examination, the RO increased the rating for the Veteran's right shoulder disability to 20 percent.  The RO also continued a 20 percent rating for service-connected right upper extremity brachial plexopathy.  The Veteran appealed.

In January 2009, the Board denied a rating in excess of 20 percent for brachial plexopathy.  The Board found that disability caused decreased movement and sensation in the arm and shoulder due to a nerve problem.  The Board denied a rating in excess of 20 percent because the neurological impairment of the right upper extremity was mild, rather than moderate or severe.  The Board remanded the Veteran's right shoulder claim.

In May 2009, the Veteran underwent another VA examination that included consideration of his right shoulder, cervical spine and peripheral nerves.  The Veteran indicated he had been wearing a sling since 2004 and had constant pain in the right shoulder.  He indicated sensitivity to light touch and temperature change.  No atrophy was noted.  Examination of the shoulder showed forward flexion to 70 degrees.  It was noted most of the pain complained of during the examination was a burning pain along the shoulder blade.  The examiner did not find any gross neurologic abnormalities.  Right shoulder brachial plexopathy and mild complex regional pain disorder were noted.  X-ray showed distal clavicle exostosis along the inferior margins in two places. 

In September 2010, the Board remanded the Veteran's right shoulder claim based on evidence that the Veteran was receiving SSA disability benefits and undergoing vocational rehabilitation.  Records were sought.  The Board remanded the claim again in July 2012 for another VA examination to adequately assess the current nature and severity of the Veteran's shoulder disability.  

In January 2013, the Veteran underwent an examination.  Flare-ups were noted impacting the ability of the Veteran to lift "because of weakness and pain."  Forward flexion was to 70 degrees with pain beginning at 70 degrees.  Abduction was to 70 degrees with pain beginning at 70 degrees.  Due to complaints of pain and fatigue, the examiner found the Veteran was unable to perform repetitive-use testing.  The examiner noted functional impairment, to include less movement than normal, weakened movement, excess fatigability, incoordination and pain on movement.  Muscle strength testing revealed abduction and forward flexion of 4/5 on the right.  There was no evidence of ankylosis.  Degenerative joint disease was noted at the AC joint with impingement.  

In March 2014 a shoulder disability benefits questionnaire was completed by the Veteran's provider.  The Veteran was noted to have right arm pain and weakness that was refractory to treatment.  He had burning occurring daily with limitation of motion.  Painful right shoulder flexion began at 5 degrees.  The Veteran had additional limitation of range of motion of the shoulder and arm following repetitive testing.  He had less movement than normal, more movement than normal, pain on movement, tenderness or pain on palpation, and guarding of the right shoulder.  The Veteran was noted to have degenerative joint disease of the clavicle or scapula.  There was tenderness on palpation of the acromioclavicular joint.  The Veteran was found to have degenerate or traumatic arthritis on imaging studies of the right shoulder.  

In May 2014, the Veteran underwent another examination.  Right shoulder flexion was to 70 degrees with pain beginning at 70 degrees.  Abduction was to 70 degrees with pain beginning at 70 degrees.  There was no additional limitation of motion on repetitive flexion.

Upon review of the record in its entirety, the Board finds that the 20 percent schedular rating currently assigned for the disability in the Veteran's right shoulder is proper.  However, given evidence of limitation of motion of the arm to shoulder level at the August 22, 2007, hearing followed by subsequent examination reports showing limitation of flexion to 70 degrees, a 20 percent rating from August 22, 2007, is granted.   

Evaluating the severity of the service-connected right shoulder disability is complicated symptoms affecting his right upper extremity are caused by three different service-connected disabilities, to include his right shoulder disability, cervical spine degenerative disc disease which is rated as 20 percent disabling and right upper extremity brachial plexopathy which is also rated as 20 percent disabling.  Here, while recognizing the symptoms considered within the ratings for the other service-connected disabilities affecting the right arm and hand, the Board will focus on the disability in the Veteran's right shoulder pursuant to the diagnostic codes relevant to the shoulder in the Rating Schedule.

Prior to August 22, 2007, the evidence did not show limitation of motion of the arm to shoulder level which is what is required for an award of a 20 percent schedular rating.  The examination report in January 2004 indicated only slight limitation of motion to 160 degrees out of 180 degrees of normal flexion.  The Veteran competent to report what comes to him through his senses, such as being able to raise his arm to a certain height especially given that such limitation was generally reflected in the examination results from May 2009 and thereafter.  Layno v. Brown, 6 Vet. App. 465 (1994).  There is no reason to disbelieve that the Veteran's right arm motion was limited to shoulder level as of August 22, 2007.  

The Board recognizes the severely limited motion shown at the December 2007 VA examination.  Given the testimony at the Veteran's hearing only two months prior that the Veteran was able to raise his arm to shoulder level and the notations by the VA examiner that the Veteran was exaggerating his limitation, the Board finds that the examination results provided in December 2007 are not probative.  This finding is also supported by the subsequent examination reports consistently showing forward flexion to 70 degrees.

As explained, a disability rating in excess of 10 percent for right shoulder injury residuals is not warranted prior to August 22, 2007 because it was not yet factually ascertainable that the Veteran's arm motion was limited to the shoulder level which demonstrates eligibility for a 20 percent rating.  In addition, a rating higher than 10 percent is not warranted prior to August 22, 2007 under the other code sections pertaining to the shoulder; the Veteran did not have ankylosis, recurrent dislocation, fibrous union, nonunion or loss of head of the humerus and did not have nonunion or dislocation of the clavicle or scapula.

As of August 22, 2007, limitation of motion in the shoulder reflected eligibility for a 20 percent schedular rating for right shoulder injury residuals.  For a rating in excess of 20 percent, the evidence would have to show ankylosis, malunion of the humerus, recurrent dislocation, nonunion of or loss of head of the humerus, limitation of motion to midway between side and shoulder level or to 25 degrees from the side.  None of the examination reports of record besides the December 2007 examination, at which the Veteran was found to be exaggerating his symptoms, contain such evidence. 

The Board has considered 38 C.F.R. §§ 4.40 and 4.45 addressing the impact of functional loss, weakened movement, excess fatigability, incoordination, and pain. DeLuca, 8 Vet. App. at 206-07.  As noted, although pain may cause functional loss, pain in and of itself does not constitute functional loss as contemplated by VA regulations applicable to the musculoskeletal system. Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  The evidence does not demonstrate measurable functional loss that would equate to a loss of flexion or extension that would support the assignment of a higher disability rating caused by residuals of the right shoulder injury alone.  38 C.F.R. §§ 4.40, 4.45.  As explained, in order to receive a schedular rating in excess of 10 percent prior to August 22, 2007, the evidence would have to show more severe limitation or motion or other aspects of disability which are not present in the record.  In order to warrant a schedular rating in excess of 20 percent on and after August 22, 2007, the Veteran would need to show flexion limited to 45 degrees or worse.  

Upon consideration of the DeLuca factors and compensation for functional loss, the record reflects that the Veteran does have functional loss in his right arm that is affected by disability in his cervical spine and brachial plexopathy.  In addition, there is functional loss specifically in the shoulder caused by pain, less movement than normal, weakened movement and fatigability.  However, upon review of the evidence, the Board finds that any functional loss present is taken into account by the ratings assigned and by the separate 20 percent ratings for cervical spine degenerative disc disease and right upper extremity brachial plexopathy.  Notably, at no time during the appeal period has the Veteran's measured limitation of motion come close to the limitation required for a 30 percent rating or higher.  The totality of the evidence suggests that the 10 percent rating prior to August 22, 2007, and the 20 percent rating thereafter were compensating the Veteran for additional disability beyond that reflected in the limitation of motion requirements set forth in the rating schedule.

Cervical Spine

The Veteran seeks an evaluation in excess of 20 percent for his service-connected cervical spine disability, which is currently rated under Diagnostic Code 5237, for "lumbosacral or cervical strain."  38 C.F.R. § 4.71a.

Under the General Rating Formula for Diseases and Injuries of the Spine, a 20 percent rating is warranted for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent rating is warranted for forward flexion of the cervical spine 15 degrees or less; or favorable ankylosis of the entire cervical spine.  A 40 percent rating is warranted for unfavorable ankylosis of the entire cervical spine.  Id.

There are several notes set out after the diagnostic criteria.  First, associated objective neurologic abnormalities are to be rated separately under an appropriate Diagnostic Code.  Second, for purposes of VA compensation, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees.  Third, in exceptional cases, an examiner may state that, because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in the regulation. Fourth, each range of motion should be rounded to the nearest 5 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 20 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months; a 40 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months; and a 60 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243.

Note 1: For purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

The Veteran was granted entitlement to an evaluation of 20 percent disabling, effective December 10, 2007.

The Veteran was afforded an examination in May 2009.  Examination of the cervical spine showed he could forward flex 30 degrees with mild pain at 30 degrees.  Extension was 10 degrees limited secondary to pain at the base of the neck at 10 degrees.  Lateral bending was 30 degrees bilaterally without painful limitation.  Rotation was 60 degrees bilaterally without painful limitation.  Spurling was negative on examination bilaterally.  There was no pain with axial compression.  Neurologically the Veteran had full sensation to light touch, monofilament, and vibratory sensation along the radial median and ulnar distributions bilaterally.  There was no atrophy appreciated in the deltoid, biceps, triceps, forearms or in the thenar or hypothenar eminences bilaterally.  Negative Phalen bilaterally.  Negative Tinel along the carpal tunnels bilaterally.  There were no obvious atrophic changes seen in the skin on examination bilateral upper extremities.  Mild cervical spine strain X ray was normal.

The Veteran was afforded a VA medical examination in May 2014.  He was noted to be diagnosed with degenerative arthritis and degenerative disc disease of the cervical spine.  The Veteran had occasional pain that impacted the function of the cervical spine.  Forward flexion was 45 degrees or greater with objective evidence of pain at 45 degrees or greater.  Extension was 10 degrees with no objective evidence of painful motion.  Right and left lateral flexion was 30 degrees with objective evidence of pain at 30 degrees.  Right and left lateral rotation was 70 degrees with objective evidence of painful motion at 70 degrees.  The Veteran did not have additional limitation of motion with repetitive-use testing.  The Veteran had less movement that normal and pain on movement.  There was no localized tenderness or pain to palpation, muscle spasm resulting in abnormal gait or spinal contour, or guarding.  Muscle strength was normal at the elbow, wrist, and finger bilaterally.  There was no muscle atrophy.  Reflexes were normal at the biceps, triceps, and brachioradialis bilaterally.  Sensation to light touch was normal on the left and decreased at the shoulder, inner/outer forearm, and hand/finger on the right.  The Veteran did not have radicular pain or any other signs or symptoms due to radiculopathy.  There was no ankylosis.  The Veteran did not have any other neurological abnormalities related to the cervical spine and he did not have intervertebral disc syndrome of the cervical spine.  Diagnostic testing was noted to not reveal degenerative joint disease.  He did not have a vertebral fracture.  The Veteran's cervical spine condition did not impact his ability to work.

Entitlement to an evaluation in excess of 20 percent disabling is not warranted.  At no point during the period on appeal did the Veteran's cervical spine disability manifest flexion limited to 15 degrees or less, or any ankylosis.  The Veteran was noted to not have intervertebral disc syndrome and there is no indication that the Veteran has had incapacitating episodes requiring prescribed bed rest by a physician for his neck disability.

The Board has considered whether the Veteran is entitled to a separate compensable evaluation for neurological disabilities associated with the Veteran's cervical spine disability.  The record reveals that the Veteran has decreased sensation to light touch on the right upper extremity.  However, the Veteran is in receipt of a separate evaluation for right upper extremity brachial plexopathy, which is not on appeal before the Board.  As this separate evaluation contemplates the Veteran's neurological symptoms in the right upper extremity, further separate compensable evaluation for a neurological disability would represent pyramiding and is not permissible.  See Esteban v. Brown, 6 Vet. App. 259 (1994).

As such, entitlement to an evaluation in excess of 20 percent disabling for the Veteran's cervical spine disability is denied.

Major Depression

The Veteran seeks entitlement to an evaluation in excess of 30 percent disabling for major depression.  The disability is currently evaluated pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9434.

The General Rating Formula for Mental Disorders provides that a 30 percent rating is assigned where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130.

A 50 percent rating is warranted if the evidence establishes there is occupational and social impairment, with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbance of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

The use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the Veteran's impairment must be "due to" those symptoms, a Veteran may only qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score, which is defined by DSM-IV as a number between zero and 100 percent, that represents the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health illness.  Higher scores correspond to better functioning of the individual. The GAF score and the interpretations of the score are important considerations in rating a psychiatric disability.  See, e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF scores assigned in a case, like an examiner's assessment of the severity of a condition, are not dispositive of the rating issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).

GAF scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994).

GAF scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Id.  

A GAF score of 41 to 50 is indicative of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Id.

A GAF score of 31 to 40 is indicative of some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or any major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  Id.

The Veteran filed his claim of entitlement to service connection for a psychiatric disorder in October 2004.  The claim was granted in a January 2007 RO rating decision and an appeal was perfected regarding the initial evaluation assigned.

In June 2004 the Veteran was oriented times 3 and was cooperative and reasonable.  His grooming was appropriate.  His behavior was unusual/bizarre in that he had difficulty explaining himself at times.  Speech was normal in rate and rhythm.  Language was intact.  He reported auditory hallucinations were he heard things that were not there; but, he would not elaborate.  His mood was depressed and he was concerned that his medical illness was not believed.  Thought process and association were disorganized.  His thought content was noted to reveal hearing things.  He denied suicidal or violent ideations.  He had limited insight, impaired judgment and intact memory.  His fund of knowledge was average.  The Veteran was diagnosed with adjustment disorder with anxiety and assigned a GAF score of 39.

In January 2005 the Veteran arrived promptly for testing.  He appeared overweight, casually dressed, clean, and well groomed.  He was alert, friendly, and cooperative but demeanor was serious with flat affect and depressed mood.  He was fully oriented in all spheres.  Sustained and selective attention and effortful concentration were average.  Expressive speech was fluent, articulate, and grammatical but mildly pressured as he recited a litany of somatic complaints.  Comprehension of complex sentences and multi-step instructions was average.  Simple reading was at high school level but his vocabulary subtest score was below average suggestive of low academic achievement.  Writing was adequate.  Visual spatial perception and visuomotor executive integration was average.  Psychomotor speed and mental flexibility were average.  His ability to learn new verbal material (word lists and short stories) was slightly below average but he was average in his ability to recall what he had learned after a delay.  His recall of recent personal information and current news events was also average.

The Veteran was afforded a VA medical examination in April 2005.  The Veteran reported that his school grades had dropped after he returned to school 8 months prior.  Occupationally he reported he has not worked.  He was in a rehabilitation program and was essentially looking for a job.  He described his social life as terrible.  He reported that he used to be able to talk to people but no longer was able.  He reported that he used to be able to comfortably but no longer had a consistent routine for sleeping.  He had no crying spells.  He reported that he was irritable all the time.  He reported no concentration.  In regard to his decision making he reported that it was terrible particularly he overspends.  He reported he can go days without eating and then on other days he eats as though he has not eaten for a week.  He reported in the prior 12 months he had gained 30-40 pounds. His libido was reduced.  He had a fear of open spaces and being by himself.  He denied any suicidal ideation or history of attempts.  He indicated that he harbors homicidal ideation toward his former employers at the post office but it was only a thought.  He has never attempted and has no plans or intent to commit homicide.  He denied having any episodes of grandiosity, promiscuity, or excesses except for gambling playing poker with money that is really designated for something else but he has never squandered all his resources in gambling.  He does not participate in any other risky behavior.  There was not pressured speech.  He did not experience euphoria.  

He was casually, appropriately dressed and somewhat overweight.  He was not uncooperative.  His speech was mostly spontaneous but at times there were long pauses, long hesitancies before he would respond.  Gait seemed normal.  Affect was appropriate to thought content and mood.  He was well oriented to time, place, and person and to todays date.  There was no evidence of any perceptual disorder.  He, however, reported, after hesitating, that sometimes he "see's people."  The last time was out in the hall he thought he saw somebody going by but there was no one there.  He did not become delusional during this examination.  He was not able to abstract as to proverbs.  He had no difficulty serially subtracting 3 from 100.  In regard to judgment, when asked what he would do if he were in a strange city and he lost his keys to his car he was very hesitant and then said 'that's not a good question, I always keep a spare I always know a different way to get into my car.'  He was competent as interpreted by existing VA regulations. 

The Veteran was diagnosed with depressive disorder and assigned a GAF score of 60 to 65.

In May 2007 the Veteran reported that he got about 4 hours of sleep a night and upon awakening watches television.  His energy was up and down and he reported no concentration.  His appetite was good and his sex drive was decreased.  He endorsed racing thoughts, most obsessive in nature, pressured speech, and decreased need for speech.  He was able to attend school and his apprentice program without significant difficulty other than concentration.  He endorsed obsessive thoughts about cleaning, arranging, and organizing the house.  He denied suicidal and homicidal ideation.  He denied auditory and visual hallucinations.  He acknowledged that he hears his own voice routinely.  

Mental status examination revealed the Veteran to be alert and attentive, appropriately groomed.  He had psychomotor agitation.  He had increased latency of response and pressured/pushed speech.  Language was intact.  He denied perceptual disturbances but was seen mumbling to self, seeming somewhat disconnected.  His mood "sucks" due to "medical stuff."  His affect was non-congruent and somewhat agitated/anxious.  Thought process and association was circumstantial and obsessive.  He obsessed over cleaning/arranging things at home.  There was no suicidal or violent ideation.  Insight was limited.  Judgment was fair.  Memory was intact.  Fund of knowledge was average.  The Veteran was diagnosed with bipolar II versus cyclothymia, anxiety disorder, and rule out obsessive compulsive disorder.  

In December 2007 the Veteran was reported to be alert with odd posturing.  He was oriented times 4.  Grooming was fair.  There was no suicidal or homicidal ideation.  He was suspicious, hostile, and guarded.  He appeared to be logical; however, and aware of his behavior.  The Veteran was diagnosed with anxiety disorder and assigned a GAF of 50. 

The Veteran underwent a psychiatric evaluation in January 2008.  The Veteran was neatly groomed and appropriately dressed.  His attitude and degree of cooperation were good.  Posture and gait were normal and there was no appearance of invalidism.  The Veteran reported rapid changes in behavior during the day.  There was no suicidality.  He had poor sleep.  He experienced nightmares and had flashbacks and intrusive thoughts during the day.  His appetite was so-so.  His weight was up over sixty pounds over the prior two to three years.  He related his weight gain to the medications he takes for his medical problems.  He last worked in March 2004.  He looked older than his given age.  Behavior was appropriate and answers to questions were relevant.  Body activity was within normal range.  Affect was appropriate to content.  His speech was clear and understandable.  Stream of conversation was adequate.  Psychomotor activity appeared to be within normal limits.  There was no indication of delusions, confusions or hallucinations.  He knew the day, month and year.  He was not sure if the date was the 29th or the 30th.  He correctly gave the location of the exam center and correctly stated his age and date of birth.  Memory testing was reported to show recent memory deficit.  The Veteran was diagnosed with PTSD and possible co-existing bi-polar I with rapid cycling.  

In January 2008 the Veteran was oriented times 3 in all spheres.  Mood and affect were within normal limits.  Thought processes were normal with no indication of hallucinations or delusions.  Memory was intact.  Judgment and insight were also intact.  It was noted that Veteran had rapid mood fluctuations.  Per report, the Veteran is incapable of handling funds.

In February 2008 the Veteran was noted to be not significantly limited in his ability to complete a normal workday and workweek without interruptions from psychologically based symptoms. 

In February 2008 the Veteran reported frustration dealing with chronic pain symptoms.  He denied homicidal or suicidal ideation, substance abuse, auditory and visual hallucinations, hopelessness, anhedonia.  He was assigned a GAF of 48.

A SSA form indicates that in February 2008 the Veteran was noted to have mild restriction of activities of daily living, moderate difficulties in maintaining social functioning and maintaining concentration, persistence or pace, and no episodes of decompensation.  The Veteran was oriented times three in all spheres.  His thought process was normal with no evidence of hallucinations or delusions.  Mood and affect were depressed.  Judgment and insight were intact.  Memory was intact.

In April 2008 the Veteran stated that he had intermittent mood symptoms of irritability, frustration, depressed mood and decreased concentration.  He denied acute homicidal or suicidal ideation, auditory and visual hallucinations, hopelessness, anhedonia, or substance abuse.  He was assigned a GAF of 50.

In June 2008 the Veteran was reported to have a GAF of 50.

In July 2008 the Veteran reported that he had periods of frustration, irritability, and feeling down.  These periods were usually correlated to his pain.  

In an evaluation dated in July 2008 the Veteran was reported to be diagnosed with mood disorder and assigned a GAF of 50.  His symptoms included poor memory, appetite disturbance with weight change, sleep disturbance, personality change, mood disturbance, emotional lability, anhedonia or pervasive loss of interests, feelings of guilt/worthlessness, difficulty thinking or concentration, time or place disorientation, social withdrawal or isolation, decreased energy, generalized persistence anxiety, and hostility and irritability.  The provider reported that the Veteran was unable to work.

In December 2008 the Veteran reported irritability and feeling down for a few days.  He had frustration with medical issues and sleep problems.  He denied homicidal and suicidal ideation and plan, delusions, hallucinations, substance abuse, manic symptoms, and hopelessness or anhedonia.  He was assigned a GAF score of 49.

In February 2009 the Veteran reported that he had thoughts of suicide due to his medical condition and pain.  

In May 2009 the Veteran denied homicidal and suicidal ideation and plan, delusions, hallucinations, and substance abuse.  He had periods of irritability and feeling on edge and mild mood swings.  He was assigned a GAF score of 49.

In June 2009 the Veteran was reported to have a GAF of 48.

In October 2009 the Veteran denied homicidal and suicidal ideation and plan, delusions, hallucinations, substance abuse, and manic symptoms.  He endorsed mild depressive symptoms.  

In November 2009 the Veteran denied homicidal and suicidal ideation and plan, delusions, hallucinations, and substance abuse.  He was more optimistic about the future.  He had periods of irritability and feeling on edge and mild mood swings improved with Celexa.  He denied hopelessness, anhedonia, and manic symptoms.  

The Veteran was afforded a medical examination in March 2014.  The Veteran complained of episodes of predominant depressive features that include sad mood most of the day nearly every day, hypersomnia, and feelings of worthlessness.  The intensity of the symptoms was mild to moderate.  The examiner noted that the Veteran can maintain gainful employment in at least sedentary desk work.  

The Veteran was alert and oriented times 4 to time, person, place, and situation.  He was cooperative and attentive.  He was groomed and casually dressed.  Mood was depressed.  Affect was congruent with mood.  The Veteran denied delusions and hallucinations.  His thought process was linear and goal directed.  Eye contact was appropriate.  Speech was of appropriate rate, rhythm and tone.  Judgment was intact and insight was fair.  Behavior and psychomotor activity was within normal limits.  There was no suicidal or homicidal ideation.  

The examiner noted that the Veteran's symptoms caused occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation. 

Entitlement to an evaluation of 50 percent disabling, an no higher, for the Veteran's major depression, is warranted for the entire period on appeal.  During the period on appeal the Veteran has manifested symptoms of auditory hallucinations, visual hallucinations, bizarre behavior, flat affect, concentration problems, sleep disturbance, an inability to abstract proverbs, obsessive thoughts, rapid mood fluctuations, and memory problems.  During the period on appeal the Veteran was assigned GAF scores predominantly from 48 to 50 representing serious symptoms or any serious impairment in social, occupational, or school functioning.  As such, affording the Veteran the benefit of the doubt, the Veteran's symptoms more nearly approximate an evaluation of 50 percent disabling as they represent disturbances in motivation and mood and impairment in memory.

Although the Veteran had indicated that he had suicidal ideation due to his thoughts about his medical conditions, the Board finds that the preponderance of the evidence is against assignment of an evaluation of 70 percent or higher.  The Veteran's psychiatric disability does not have obsessional rituals that interfere with routine activities, intermittently illogical obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances; and inability to establish and maintain effective relationships.  The evidence does not reveal that the Veteran has occupational and social impairment with deficiencies in most areas.  The Veteran reported that he plays poker with friends once a week and, as such, the Veteran is not totally socially and occupationally impaired.

Therefore, an evaluation of 50 percent disabling, and no higher, for the entire period on appeal for the Veteran's major depression is granted.

D.  Extraschedular Consideration

The Board finds that the record does not reflect that the Veteran's right shoulder injury residuals, cervical spine disorder, and major depression are so exceptional or unusual as to warrant the assignment of a higher rating on an extraschedular basis.  See 38 C.F.R. § 3.321(b)(1).

The discussion above reflects that the symptoms of the Veteran's right shoulder and cervical spine disabilities (including both orthopedic and neurologic manifestations) and major depression, are contemplated by the applicable rating criteria.  The competent medical evidence of record shows that his right shoulder and cervical spine disabilities are primarily manifested by pain and limitation of motion.  Many of the applicable diagnostic codes used to rate those disabilities provide for ratings based on limitation of motion.  The effects of pain and functional impairment have been taken into account and are considered in applying the relevant criteria in the rating schedule.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 202.  The Veteran's psychiatric disability is manifested by impairment in social and occupational functioning.  The rating criteria contemplate these impairments.  The effects of the Veteran's disabilities have been fully considered and are contemplated in the rating schedule.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).

A veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria. 

IV.  TDIU

In order to establish entitlement to TDIU due to service-connected disabilities, there must be impairment so severe that it is impossible for the average person to secure and follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  VA defined substantially gainful employment as "employment at which non-disabled individuals earn their livelihood with earnings comparable to the particular occupation in the community where the Veteran resides."  M21-1, Part IV, Subpart ii, Chapter 2(F)(1)(c).  In reaching such a determination, the central inquiry is "whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience when arriving at this conclusion, but factors such as age or impairment caused by non-service-connected disabilities are not to be considered.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2013); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

For the purpose of determining the above, the following will be considered as one disability: 1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor set forth under 38 C.F.R. § 4.26, if applicable; 2) disabilities resulting from common etiology or a single accident; 3) disabilities affecting a single body system, e.g., orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric; 4) multiple injuries incurred in action; or 5) multiple disabilities incurred as a prisoner of war.

The Veteran is in receipt of service connected benefits for depressive disorder associated with cervical spine degenerative disc disease, now evaluated as 50 percent disabling from October 15, 2004; right upper extremity brachial plexopathy, evaluated as 20 percent disabling from January 12, 2001; right shoulder injury residuals, evaluated as 10 percent disabling from January 12, 2001; and cervical spine degenerative disc disease, evaluated as 10 percent disabling from September 30, 2003.

Here, the Board notes that the Veteran's service-connected disabilities have all arisen out of a common etiology, the Veteran's in service injury or right shoulder disability, and/or affect a single body system, orthopedic.  Accordingly, for TDIU purposes, the disabilities may be treated as one single disability rated as 60 percent disabling or more, effective October 15, 2004.  38 C.F.R. §§ 4.16(a), 4.25.

In a statement dated in January 2008, the Veteran reported that he last worked in March 2004.  He stated that he was dismissed after completing his 360 day probationary period.  Thereafter, the Veteran reported that he was in an apprentice program for carpentry.  He was removed from the program due to insufficient on-the-job hours.  He reported that he cannot obtain the required work hours due to his physical limitations.  

The Veteran was granted SSA disability benefits based upon his disabilities and an established onset date was set in March 2004.  An examination related to the Veteran's claim for SSA benefits reported that the Veteran can understand, remember and execute some detailed instructions.  He can concentrate and persist adequately on tasks within an organized setting.  His basic social skills are adequate and he can relate appropriately as necessary to others.  However, he cannot cope with frequent interactions with others.  He can adjust to routine changes in his environment as long as they are not too frequent.  The examiner concluded that the Veteran retained the mental and behavioral capacity to do at least simple tasks.

In May 2007 the Veteran reported that he had an income from salary and service connected compensation benefits.  He reported that he was an apprentice with a carpenter.

In January 2008 the Veteran was noted to have no use of the right hand/fingers.  There was severe difficulty with all activities listed.

In an application for TDIU, received in February 2008, the Veteran reported that he had attempted employment in 2007.  

In August 2008 a private provider noted that during the workday the Veteran's pain or other symptoms were severe enough to constantly interfere with the attention and concentration needed to perform even simple work tasks.  The Veteran was also estimated to be absent more than four days per month due to his impairments.

In January 2013 a VA medical examiner stated that the Veteran's right shoulder condition did not impact his ability to work and reported that the Veteran could perform sedentary work.  That examiner made no comment as to the effect of the service-connected left shoulder disability.  

An examination in July 2013 revealed that the Veteran's shoulder and/or arm condition impacted his ability to work.  It was reported that the Veteran had severe pain and weakness with very limited range of motion.  His condition was refractory to multiple modalities and his pain was also causing psychological issues.  

It is acknowledged that VA examiners have noted that the Veteran's shoulder disability and cervical spine disability do not impact on his ability to work.  See, e.g, VA Examination Reports dated January 2013, March 2014, and May 2014. 

Affording the Veteran the benefit of the doubt, the evidence is at least in equipoise that the Veteran's service connected disabilities render him unemployable since 2004.  As the Veteran meets the schedular criteria for assignment of a TDIU effective October 15, 2004, TDIU is granted effective that date.  The Board finds that the separate medical opinions address the impact of the Veteran's service-connected disabilities on employability resulting from independent disabilities.  The Board is authorized to assess the aggregate effect of all disabilities.  The ultimate TDIU determination is for the adjudicator, not a medical examiner.  Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013): Floore v. Shinseki, 26 Vet. App. 376 (2013).  

Prior to October 15, 2004, the Veteran was not in receipt of service connected benefits for depressive disorder.  As the Veteran's depressive disorder is a component of why the Veteran is unemployable, the Board finds that the Veteran is not unemployable due to service connected disabilities prior to October 15, 2004.


ORDER

The Board's April 10, 2015, decision is vacated.

Entitlement to a disability rating in excess of 10 percent for service-connected right shoulder injury residuals prior to August 22, 2007 is denied.

Entitlement to a disability rating of 20 percent (but no higher) for service-connected right shoulder injury residuals is granted from August 22, 2007, subject to controlling regulations applicable to the payment of monetary benefits.

Entitlement to an evaluation in excess of 20 percent disabling for a cervical spine disorder, is denied.

Entitlement to an initial evaluation of 50 percent disabling, and no higher, for major depression, is granted subject to controlling regulations applicable to the payment of monetary benefits.

Entitlement to a TDIU, effective October 15, 2004, and no earlier, is granted subject to controlling regulations applicable to the payment of monetary benefits.


REMAND

In June 2010 the Veteran submitted a Notice of Disagreement with the June 2009 rating decision with regard to the effective date assigned for the grant of service connection for a left shoulder/hands disorder.  To date, the RO has not issued the Veteran a SOC with respect to the effective date assigned for a left shoulder/hands disorder.  Under the circumstances, remand of the issues to the RO for the issuance of an SOC is warranted.  See Manlincon v. West, 12 Vet. App. 238 (1999).

The issue of entitlement to an initial rating in excess of 10 percent for a left shoulder/hands disorder is currently on appeal before the Board.  However, as the outcome of the issue of entitlement to an earlier effective date for the grant of service connection for that same disorder may impact upon the issue of entitlement to an increased rating, the issues are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  Therefore, the issue of entitlement to increased rating will be deferred until the issue of entitlement to an earlier effective date is resolved.

Accordingly, the case is REMANDED for the following action:

1.  Issue a Statement of the Case with respect to the claim of entitlement to an effective date prior to December 10, 2007, for the grant of service connection for a left shoulder/hands disorder to include notification of the need to timely file a Substantive Appeal to perfect his appeal on this issue.  Allow the appellant the requisite period of time for a response.

2.  Then, readjudicate the appeal.  If the benefit sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


